Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
This action is in response to claims filed on 12/02/2021. Claims 5 and 17 is/are cancelled, claims 1, 6-7, 13, and 18-20 is/are amended. Further, claims 1, 10, 13, and 20 are amended, as a result of the Examiner’s Amendment communication and interview on January 3rd and 5th, 2022 included herein. Claims 1-4, 6-16, and 18-20 are therefore pending and currently under consideration for patentability. The Information Disclosure Statement (IDS) filed on December 8th, 2021 has been acknowledged.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Aaron Wininger (Reg. No. 45,229) on January 3rd and 5th, 2022. The application has been amended as follows:
Amendments to the Claims:
	1.            (Currently Amended) A system comprising at least one processor and a memory in communication with the at least one processor, wherein the system is programmed to:                receive from a lead generator component first execution cycle data comprising a first set of leads and a second set of leads, wherein the first set of leads comprises first lead determined ;
wherein the determining that the quality of the first execution cycle data is different than a quality of analysis window data by more than a quality threshold comprises:                determining a scrub rate, wherein the scrub rate describes a portion of the first execution cycle data having lead scores greater than the first lead score threshold;                determine that the scrub rate is greater than an analysis window scrub rate by more than a scrub rate threshold; and
wherein the system is further programmed to receive lead score data describing lead scores for at least one lead received during an observation period and at least one lead received during the analysis window and not during the observation period.

2.            (Original)  The system of claim 1, wherein the determining the second lead scoring model comprises re-training the first lead score model based at least in part on the first execution cycle data.

3.            (Original)  The system of claim 1, wherein the determining the second lead scoring model comprises modifying a scoring parameter of the first lead score model.



5.            (Cancelled).

6.            (Previously Presented)  The system of claim 1, further programmed to:                determine an average scrub rate for a second plurality of leads received during the analysis window; and                determine the scrub rate threshold based at least in part on the average scrub rate.

7.            (Previously Presented)  The system of claim 1, further programmed to:                determine a mean scrub rate of a plurality of historical scrub rates to generate the analysis window scrub rate; and                determine that the scrub rate threshold is more than two standard deviations higher than the mean scrub rate.

8.            (Original)  The system of claim 1, wherein determining that the quality of the first execution cycle data is different than a quality of analysis window data by more than a quality threshold comprises determining that a first value of the first lead information indicates that the first lead is not likely to convert.



10.          (Currently Amended)  The system of claim 1, wherein the first execution cycle data consists of leads received during an observation period shorter than the analysis window

11.          (Original)  The system of claim 1, wherein the system is further programmed to determine a scrub rate for a plurality of lead scores for leads received during the analysis window.

12.          (Original)  The system of claim 1, wherein the first execution cycle data and the second execution cycle data consist of leads with a first common value for a first lead category, and wherein the first execution cycle data and the second execution cycle data consist of leads with a second common value for a second common lead value.

13.          (Currently Amended) A method for adaptively generating leads, comprising:                receiving first execution cycle data comprising a first set of leads and a second set of leads, wherein the first set of leads comprises first lead information describing a first plurality of potential customers and the second set of leads comprises second lead information describing a including determining whether a guard-rail enforcer component controls the determined second lead scoring model;                determining that the third lead score for the third lead is greater than the first lead score threshold;                 selecting a second set of filtered leads including the third lead information from the ;
wherein the determining that the quality of the first execution cycle data is different than a quality of analysis window data by more than a quality threshold comprises:                determining a scrub rate, wherein the scrub rate describes a portion of the first execution cycle data having lead scores greater than the first lead score threshold;                determine that the scrub rate is greater than an analysis window scrub rate by more than a scrub rate threshold; and
receiving lead score data describing lead scores for at least one lead received during an observation period and at least one lead received during the analysis window and not during the observation period.

14.          (Original)  The method of claim 13, wherein the determining the second lead scoring model comprises re-training the first lead score model based at least in part on the first execution cycle data.

15.          (Original)  The method of claim 13, wherein the determining the second lead scoring model comprises modifying a scoring parameter of the first lead score model.

16.          (Original)  The method of claim 13, further comprising, after determining the second lead scoring model, determining that application of the second lead scoring model is permitted by a limitation rule.

17.          (Cancelled).

18.          (Previously Presented)  The method of claim 13, further comprising:                determining an average scrub rate for a second plurality of leads received during the analysis window; and                determining the scrub rate threshold based at least in part on the average scrub rate.

19.          (Previously Presented)  The method of claim 13, further comprising:                determining a mean scrub rate of a plurality of historical scrub rates to generate the analysis window scrub rate; and                determining that the scrub rate threshold is more than two standard deviations higher than the mean scrub rate.

20.          (Currently Amended) A non-transitory machine-readable medium comprising instructions which, when read by a machine, cause the machine to perform operations comprising:                receiving first execution cycle data comprising a first set of leads and a second set of leads, wherein the first set of leads comprises first lead information describing a first plurality of potential customers and the second set of leads comprises second lead information describing a second plurality of potential customers;                determining a first lead score for each of the plurality of potential customers in the set of first leads based at least in part on a first lead scoring model;including determining whether a guard-rail enforcer component controls the determined second lead scoring model;                determining that the third lead scores for the third leads are greater than the first lead score threshold;                 selecting a second set of filtered leads including the third lead information from the third set of leads; and                adjust at least one of the scoring models on the lead scorer component based on the quality of leads determined by the plurality of lead scoring models;
; and
receiving lead score data describing lead scores for at least one lead received during an observation period and at least one lead received during the analysis window and not during the observation period.

Double Patenting – Withdrawn
Per Applicant’s submission of Terminal Disclaimer with respect to the rejection of claims 1-4, 6-16, and 18-20  under nonstatutory double patenting rejection, as applicant’s submission of Terminal Disclaimer approved on January 5th, 2022 (Please refer to Terminal disclaimer filed on January 5th, 2022). Thus the rejection is withdrawn accordingly.

Claim Rejections - 35 USC §101 – Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 1-4, 6-16, and 18-20 under 35 U.S.C. 101 been fully considered and patent eligible. See Remarks 8-13.
	More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of receiving lead information for potential commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Furthermore, the above claim steps, recites determining lead scores, filter set of filtered leads based on assigned lead scores threshold, determining a quality threshold, receiving execution cycle data, determine and filter leads based on lead score threshold, determine whether a guard-rail enforcer component controls the selected lead scoring model and adjust the scoring models (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions) or using pen and paper to solve mathematical calculation, but for the recitation of generic computer components, then it also falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas.
However, the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the claimed subject matter not being “directed to” the judicial exception (i.e. “PEG” Revised Step 2A Prong Two=No). Specifically, the additional elements of determining that the quality of the first execution cycle data is different than a quality of analysis window data by more than a quality threshold comprises: determining a scrub rate, wherein the scrub rate describes a portion of the first execution cycle data having lead scores greater than the first lead score threshold; determine that the scrub rate is greater than an analysis window scrub rate by more than a scrub rate threshold; and wherein the system is further programmed to receive lead score data describing lead scores for at least one lead received during an observation period and at least one lead received during the analysis window and not during the , integrate the exception into a practical application in accordance with and in light of [0049-0052] of Applicant’s published specification. 
More specifically, the Examiner notes that as per [0055-0056], it is stated that “Scrub rate may be estimated for each unique combination of advertiser, vertical, product and publisher from lead score data. Scrub rate may be the ratio of number of customers whose lead score who are removed from marketing system 102 (because their lead score is below the current predefined model cut-off/threshold) to the total number of customers in the Marketing System. If so, the adjustment evaluator component 304 may generate a proposed modification to the scoring parameters and/or the filtering parameters. For example, if the scrub rate for the observation period is too high, the adjustment evaluator component 304 may propose a reduction to the lead score threshold applied by the lead filtering component 120. [0056]   Changes to scoring and/or filtering parameters may be implemented in any suitable manner. For example, if the adjustment evaluator 304 determines that a change to the scrub rate is desired, it may analyze leads received during the observation period and select a new lead score threshold that would drive the scrub rate to the desired value for the leads received during the observation period.”
Based on these findings of fact, the Examiner considers the claimed subject matter satisfying the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Therefore, claims 1-4, 6-16, and 18-20 are deemed patent eligible.

Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 1-4, 6-16, and 18-20 were fully considered and were persuasive. The rejection under §103 of pending claims 1-4, 6-16, and 18-20 is/are withdrawn (See Non-Final Office Action dated 11/02/2021, pages 22-24).
Allowable Subject Matter
Claims 1-4, 6-16, and 18-20 are allowed. The closest prior art of record is U.S Pub. 20070219848 (Hubsher) in view of U.S Pub. 20110258016 by (“Barak”). 
The following is an examiner’s statement of reasons for allowance:
The Examiner was unable to find the specific limitation as per claims 1, 13, and 20, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of determining that the quality of the first execution cycle data is different than a quality of analysis window data by more than a quality threshold comprises: determining a scrub rate, wherein the scrub rate describes a portion of the first execution cycle data having lead scores greater than the first lead score threshold; determine that the scrub rate is greater than an analysis window scrub rate by more than a scrub rate threshold; and wherein the system is further programmed to receive lead score data describing lead scores for at least one lead received during an observation period and at least one lead received during the analysis window and not during the observation period, respectively.
Furthermore, as it relates to the current independent claims 1, 13, and 20, the Examiner notes the previously applied prior art reference of Hubsher was directed towards the entirety of the claimed subject matter and was the best known reference to one of ordinary skill in the art to address the instant claims, Hubsher simply does not disclose and/or teach the specific limitation 
Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL references nor foreign references remedies the deficiencies of the previously applied Hubsher reference, and thereby fails to anticipate and/or make obvious the claimed invention.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 4:30 PM MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GAUTAM UBALE/Primary Examiner, Art Unit 3682